DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed May 15, 2020. Claims 1 – 18 are currently pending and considered below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 18 is directed to a “program” and is not limited to non-transitory embodiments. Therefore, claim 18 is directed to a signal per se or mere information in the form of data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Skillings et al. (US 2015/0229679 A1), hereinafter Skillings.

Claim 1: Skillings discloses an information processing apparatus comprising: a control unit configured to receive (see at least, client 34, Skillings FIG. 2, “A representative user-interface encountered by a user 32 who accesses a server hosting the collaborative music system 18 is shown in FIG. 3. The user-interface includes a view button 40 that allows the user 32 to switch between different views. These views include a time-line view 42, shown in FIG. 3, an annotation view 44, shown in FIG. 4, a mixing view 46, shown in FIG. 5, an editing view 48, shown in FIG. 6, and a human-readable music view 50, shown in
FIG. 7,” Skillings [0029]) multitrack data containing multiple pieces of track data generated by different users (see at least, “Groups of musicians often come together to rehearse at a "session." A session hub 10, showninFIG.1 and described in U.S. Patent Publ. 2009/0282967, the contents of which are herein incorporated by reference, accepts input from a musician 12 and generates one or more tracks 14
corresponding to what that musician played during a session. Each of these tracks 14 is referred to herein as a "session track." In a typical session, there will be multiple session tracks 14,” Skillings [0019], 
of of the musicians,” Skillings [0020]), edit the multitrack data (see at least, “One way for a user 32 to create user-generated meta-data 30 is to perform custom editing or mixing of the session vectors 16. For example, a user 32 may want to alter relative volumes of session tracks 14, either in their entirety or within selected sections. Or the user 32 may want to alter the underlying time base either entirely or in sections, thus manipulating the tempo of the music. Or a user 32 may wish to cut and paste selected portions of session tracks 14,” Skillings [0023]), and transmit the edited multitrack data (see at least, “Rather than alter the underlying session vector 16, the user's various editing and mixing commands are saved as a session transform 38. A filtering streamer 40 accepts a session transform 38 and a session vector 16 as inputs and outputs audio that can be listened to at a user's client 34,” Skillings [0024], “In one aspect, the invention features a system for enabling collaboration between musicians. Such a system includes a server configured to be connected to remote clients via a wide area network. The server is configured to receive session tracks associated with a session, each of the session tracks containing data representative of music created by a music source during the session, and to store those session tracks in a session database that includes a plurality of session data units. Each of the session data units includes session tracks for a session and session metadata associated with the session tracks. The server is further configured to receive instructions from a user to modify the session metadata, and
to also provide data representative of the session tracks as modified by the session metadata,” Skillings [0004]).

Claim 2: Skillings discloses the information processing apparatus according to claim 1, wherein the control unit generates an output screen indicating the multitrack data (see at least, “The annotation Skillings [0034]), and the output screen includes, for each of the multiple pieces of track data contained in the multitrack data, identification information on the users having generated the track data (see at least, “Associated with each marker point 68 is an annotation window 70 in which the user 32 can enter his observations about the session track 14, both for himself and to share with other users. Upon clicking on a marker point 68, the annotation window 70 opens and reveals any comments either by the user or by his collaborators. In some embodiments, the annotation window 70 has different colors corresponding to different collaborating users,” Skillings [0035]).

Claim 3: Skillings discloses the information processing apparatus according to claim 2, wherein the output screen includes, for each of the multiple pieces of track data contained in the multitrack data, information indicating time at which the track data has been generated (see at least, “Server-generated metadata 28 includes the date and time of the session, and if available, the identities of the musicians participating in the session,” [0022]).

Claim 4: Skillings discloses the information processing apparatus according to claim 2, wherein the output screen includes, for each of the multiple pieces of track data contained in the multitrack data, a comment from each user having generated the track data (see at least, “In addition to session transforms 38, session metadata 26 can also include annotations 42 linked to specified time points or Skillings [0027], “Associated with each marker point 68 is an annotation window 70 in which the user 32 can enter his observations about the session track 14, both for himself and to share with other users. Upon clicking on a marker point 68, the annotation window 70 opens and reveals any comments either by the user or by his collaborators. In some embodiments, the annotation window 70 has different colors corresponding to different collaborating users,” Skillings [0035]).

Claim 5: Skillings discloses the information processing apparatus according to claim 2, wherein the output screen includes a first operation unit configured to receive an editing operation of instruction to add new track data to the multitrack data (see at least, “The editing view 48, shown in FIG. 6, provides an interface to enable users to cut, copy, and paste selections 76 within and between session tracks 14, play, pause, fast forward, rewind, or otherwise position a play head 78, and change levels within a specified interval 80, either overall or for selected frequencies,” Skillings [0038]).

Claim 6: Skillings discloses the information processing apparatus according to claim 2, wherein the output screen includes at least any of a second operation unit configured to receive an operation of editing a sound volume of each piece of track data, a third operation unit configured to receive an operation of editing a stereotactic of each piece of track data, and a fourth operation unit configured to receive an operation of editing an effect of each piece of track data (see at least, “One way for a user 32 to create user-generated meta-data 30 is to perform custom editing or mixing of the session vectors 16. For example, a user 32 may want to alter relative volumes of session tracks 14, either in their entirety or Skillings [0023]).

Claim 7: Skillings discloses the information processing apparatus according to claim 2, wherein the output screen includes, for each of the multiple pieces of track data contained in the multitrack data, information on an association between information indicating an arrangement position of the track data in a music track formed by the multitrack data and the identification information on the user having generated the track data (see at least, “The annotation view 44, shown in FIG. 4, provides features to facilitate collaboration with other users. In the annotation view 44, a portion of the window shows session tracks 14, or combinations thereof, in graphical form. The user 32 can introduce marker points 68 to mark selected points in one or more session tracks 14. In the illustrated interface, these marker points 68 are triangles having a vertex resting on the graphical representation of the session track 14. The location of the marker point 68 indicates the time relative to some fixed point in the session track 14, which is usually the beginning of the session track 14,” Skillings [0034]), and the output screen includes, for each of the multiple pieces of track data contained in the multitrack data, identification information on the users having generated the track data (see at least, “Associated with each marker point 68 is an annotation window 70 in which the user 32 can enter his observations about the session track 14, both for himself and to share with other users. Upon clicking on a marker point 68, the annotation window 70 opens and reveals any comments either by the user or by his collaborators. In some embodiments, the annotation window 70 has different colors corresponding to different collaborating users,” Skillings [0035]).


Claim 8: Skillings discloses the information processing apparatus according to claim 7, wherein in a case where the user identification information has been selected on the output screen, the control unit reproduces the music track formed by the multitrack data from a position corresponding to the arrangement position of the track data generated by the selected user (see at least, “A useful feature in certain embodiments is a play-loop that enables a relevant portion of the session track 14 to be played so that a comment concerning that portion can be readily understood in its musical context,” Skillings [0036]).

Claim 9: Skillings discloses the information processing apparatus according to claim 1, wherein the control unit adds, as editing of the multitrack data, new track data to the multitrack data independently of the multiple pieces of track data contained in the received multitrack data (see at least, “The editing view 48, shown in FIG. 6, provides an interface to enable users to cut, copy, and paste selections 76 within and between session tracks 14, play, pause, fast forward, rewind, or otherwise position a play head 78, and change levels within a specified interval 80, either overall or for selected frequencies,” Skillings [0038], “One way for a user 32 to create user-generated meta-data 30 is to perform custom editing or mixing of the session vectors 16. For example, a user 32 may want to alter relative volumes of session tracks 14, either in their entirety or within selected sections. Or the user 32 may want to alter the underlying time base either entirely or in sections, thus manipulating the tempo of the music. Or a user 32 may wish to cut and paste selected portions of session tracks 14,” Skillings [0023]), and transmit the edited multitrack data (see at least, “Rather than alter the underlying session vector 16, the user's various editing and mixing commands are saved as a session transform 38. A filtering streamer 40 accepts a session transform 38 and a session vector 16 as inputs and outputs audio that can be listened to at a user's client 34,” Skillings [0024]).

Claim 10: Skillings discloses the information processing apparatus according to claim 1, wherein the control unit deletes, as editing of the multitrack data, the track data contained in the multitrack data from the multitrack data (see at least, “The editing view 48, shown in FIG. 6, provides an interface to enable users to cut, copy, and paste selections 76 within and between session tracks 14, play, pause, fast forward, rewind, or otherwise position a play head 78, and change levels within a specified interval 80, either overall or for selected frequencies,” Skillings [0038], “One way for a user 32 to create user-generated meta-data 30 is to perform custom editing or mixing of the session vectors 16. For example, a user 32 may want to alter relative volumes of session tracks 14, either in their entirety or within selected sections. Or the user 32 may want to alter the underlying time base either entirely or in sections, thus manipulating the tempo of the music. Or a user 32 may wish to cut and paste selected portions of session tracks 14,” Skillings [0023]).

Claim 11: Skillings discloses the information processing apparatus according to claim 1, wherein the control unit changes, as editing of the multitrack data, at least any of a sound volume, a stereotactic position, and an effect of the track data contained in the multitrack data (see at least, “One way for a user 32 to create user-generated meta-data 30 is to perform custom editing or mixing of the session vectors 16. For example, a user 32 may want to alter relative volumes of session tracks 14, either in their entirety or within selected sections. Or the user 32 may want to alter the underlying time base either entirely or in sections, thus manipulating the tempo of the music. Or a user 32 may wish to cut and paste selected portions of session tracks 14,” Skillings [0023]).

Claim 12: Skillings discloses an information processing apparatus comprising: a control unit configured to transmit (see at least, server 20, Skillings FIG. 2, “The mixing view 46, shown in FIG. 5, provides a

74A, the server 20 passes the session tracks 14 and the selected session transform 74A to the filtering streamer 40 to be streamed to the user 32,” Skillings [0037]) multitrack data containing multiple pieces of track data generated by different users (see at least, “Groups of musicians often come together to rehearse at a "session." A session hub 10, showninFIG.1 and described in U.S. Patent Publ. 2009/0282967, the contents of which are herein incorporated by reference, accepts input from a musician 12 and generates one or more tracks 14 corresponding to what that musician played during a session. Each of these tracks 14 is referred to herein as a "session track." In a typical session, there will be multiple session tracks 14,” Skillings [0019], “The set of session tracks 14 concurrently obtained during a particular session defines a "session vector 16." The number of elements in the session vector 16 is greater than or equal to the number of musicians. Each session vector 16 contains data representative of music played by one or more of of the musicians,” Skillings [0020]) and stored in a storage apparatus to a terminal apparatus configured to edit the multitrack data (see at least, “In one aspect, the invention features a system for enabling collaboration between musicians. Such a system includes a server configured to be connected to remote clients via a wide area network. The server is configured to receive session tracks associated with a session, each of the session tracks containing data representative of music created by a music source during the session, and to store those session tracks in a session database that includes a plurality of session data units. Each of the session data units includes session tracks for a session and session metadata associated with the session tracks,” Skillings [0004]), receive the edited multitrack data from the terminal apparatus (see at least, “One way for a user 32 to create user-generated meta-data 30 is to perform custom editing or mixing of the session vectors 16. For example, a user 32 may want to alter relative volumes of session tracks 14, either in their Skillings [0023], “The server is further configured to receive instructions from a user to modify the session metadata, and to also provide data representative of the session tracks as modified by the session metadata,” Skillings [0004]), and update the multitrack data stored in the storage apparatus by the edited multitrack data (see at least, “Rather than alter the underlying session vector 16, the user's various editing and mixing commands are saved as a session transform 38. A filtering streamer 40 accepts a session transform 38 and a session vector 16 as inputs and outputs audio that can be listened to at a user's client 34,” Skillings [0024]).

Claim 17 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons (see also at least, “This disclosure relates to music processing software, and in particular to software for collaboration among musicians,” Skillings [0002], “In another aspect the invention features an apparatus
for enabling a user to mix tracks representative of music. Such an apparatus includes a data processing system configured to receive session tracks associated with a session, each of the session tracks containing data representative of music created by a music source during the session, to store the session tracks in a session database, the session database including a plurality of session data units, each of the session data units including session tracks for a session and session metadata associated with the session tracks, wherein the server is fur-ther configured to receive instructions from a user to modify
the session metadata, and wherein the server is configured to provide data representative of the session tracks as modified by the session metadata,” Skillings [0008]). 

Claim 18 is substantially similar in scope to claim 1 and therefore is rejected for the same reasons (see also at least, “This disclosure relates to music processing software, and in particular to software for collaboration among musicians,” Skillings [0002], “In another aspect the invention features an apparatus
for enabling a user to mix tracks representative of music. Such an apparatus includes a data processing system configured to receive session tracks associated with a session, each of the session tracks containing data representative of music created by a music source during the session, to store the session tracks in a session database, the session database including a plurality of session data units, each of the session data units including session tracks for a session and session metadata associated with the session tracks, wherein the server is fur-ther configured to receive instructions from a user to modify
the session metadata, and wherein the server is configured to provide data representative of the session tracks as modified by the session metadata,” Skillings [0008]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skillings in view of Athineos et al. (US 2007/0282860 A1), hereinafter Athineos.

Claim 13: Skillings discloses the information processing apparatus according to claim 12, but does not disclose wherein the control unit performs matching between first track data contained in first multitrack data and second track data contained in second multitrack data. Skillings does disclose, Skillings [0032], “Clicking the third button 66 causes display of a window that shows date and time stamps, file size, and similar server-generated data that is also user searchable,” Skillings [0033]. Athineos discloses a similar invention related “to music information
retrieval in general, and more particularly to systems and methods for searching or finding music with music, by searching, e.g., for music from a library that has a sound that is similar to a given sound provided as a search query,” Athineos [0002]. Athineos further discloses wherein a control unit performs matching between first track data contained in first multitrack data and second track data contained in second multitrack data (see at least, “The client application provides an interface allowing a user to specify a first audio clip (the query). The query clip is comprised of one or more clips, segments or time windows of sound taken from a potentially larger music, sound, audio or media file. In some embodiments this larger music file is specified and supplied from the user's computer, and/or from a library of music files on the web server, and/or from third-party music collections and/or servers. This query clip is processed by the client application to produce a characteristic set of query sound features. The query sound features are passed to the server by the client application. The server additionally comprises a database of sound features for a large library of music clips. The server processes the query sound features by searching the database to find those music clips that are closest to or match the query sound features. References to the resulting/corresponding music files (the query results) are passed back to the client application. The client application displays the query results. In some embodiments the client is additionally comprised of components that allow the user to do one or more of: play back or preview the sound clips corresponding to the results, refine the query results, get additional information related to the results, conduct new queries, download one or more results, label Athineos [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the query technique of Athineos in the invention of Skillings thereby enhancing the search features of Skillings by allowing “the user to do one or more of: play back or preview the sound clips corresponding to the results, refine the query results, get additional information related to the results, conduct new queries, download one or more results, label or tag, rate or review one or more results, share one or more results, create a new musical composition comprising one or more results, purchase copies of the music files returned, generate and purchase ringtones and purchase other merchandise associated or affiliated with the results,” Athineos [0015], in addition to displaying the query results, while having the additional benefit of “searching or finding music with music, by searching, e.g., for music from a library that has a sound that is similar to a given sound provided as a search query,” Athineos [0002].

Claim 14: Skillings and Athineos disclose the information processing apparatus according to claim 13, wherein the control unit performs matching between a first user having generated the first track data contained in the first multitrack data and a second user having generated the second track data contained in the second multitrack data (see at least, “In some such embodiments as disclosed herein, one can identify re-recordings of the same song (that aren't exact spectral matches) or recordings by different artists made in an attempt to sound exactly the same as some original recording. This is because the feature vectors in those cases will be quite close and typically closer than the feature vectors of any other songs,” Athineos [0068]).


Claim 16: Skillings and Athineos disclose the information processing apparatus according to claim 13, wherein the control unit transmits information indicating a matching result to the terminal apparatus (see at least, “References to the resulting/corresponding music files (the query results) are passed back to the client application. The client application displays the query results,” Athineos [0015]).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652